EXHIBIT 10(c)(1)

EXECUTION COPY

THIRD OMNIBUS AMENDMENT

This THIRD OMNIBUS AMENDMENT, dated as of December 22, 2006 (as amended,
modified, waived, supplemented or restated from time to time, this “Amendment”),
is by and among:

(1) U.S. BANK NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns “U.S. Bank”), not in its individual capacity,
but solely as Custodian (in such capacity, the “Custodian”) and as indenture
trustee (in such capacity, the “Indenture Trustee”) under the Indenture (as
defined below);

(2) CITIGROUP GLOBAL MARKETS REALTY CORP., a Delaware corporation (together with
its successors and assigns, “Citigroup”), as note purchaser (in such capacity,
the “Note Purchaser”) under the Note Purchaser Agreement (as defined below);

(3) NEWSTAR WAREHOUSE FUNDING 2005 LLC, a Delaware limited liability company
(together with its successors and assigns, “NewStar LLC”). as issuer (in such
capacity, the “Issuer”) under the Indenture (as defined below) and as purchaser
(in such capacity, the “Purchaser”) under the Sale and Servicing Agreement (as
defined below);

(4) NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, “NewStar Financial”), as seller (in such capacity,
“Seller”) and as servicer (in such capacity, “Servicer”) under the Sale and
Servicing Agreement (as defined below); and

(5) LYON FINANCIAL SERVICES, INC., d/b/a U.S. Bank Portfolio Services (together
with its successors and assigns, “USBPS”), as backup servicer (in such capacity,
“Backup Servicer”).

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USBPS, as Backup Servicer, have entered into the Sale and Servicing Agreement,
dated as of December 30, 2005 (the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
have entered into the Indenture, dated as of December 30, 2005 (the
“Indenture”).

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, and
Citigroup, as Note Purchaser, have entered into the Note Purchase Agreement,
dated as of December 30, 2005 (the “Note Purchase Agreement”), which agreement
is being amended and restated, concurrently with the execution and delivery of
this Amendment, pursuant to the Amended and Restated Note Purchase Agreement,
dated as of December 22, 2006 (the “Amended and Restated Note Purchase
Agreement” and, together with the Sale and Servicing Agreement and the
Indenture, the “Basic Documents”) among each of the parties to the Original Note
Purchase Agreement.

Pursuant to the Indenture, NewStar LLC, as Issuer, has issued a Note to the Note
Purchaser with an aggregate initial principal amount of up to $300,000,000 (the
“Note”).



--------------------------------------------------------------------------------

In April of 2006, the parties entered into a First Omnibus Amendment amending
Appendix A to each of the Basic Documents (the “First Omnibus Amendment”), and,
in June of 2006, the parties entered into a Second Omnibus Amendment further
amending Appendix A to each of the Basic Documents (the “Second Omnibus
Amendment”).

Concurrently with the execution and delivery of this Amendment, NewStar LLC is
executing and delivering a Continuing Agreement for Letters of Credit in favor
of Citibank, N.A. (the “Reimbursement Agreement”). The parties now wish to amend
the Indenture and the Sale and Servicing Agreement in the manner set forth
herein, and to adopt the Usage and Definitions attached hereto as Exhibit A (the
“Definitions Appendix”) as the definitions appendix that is to be applicable to
each of the Basic Documents. The parties also wish that the Issuer shall make a
confirmatory grant to the Indenture Trustee of the security interest in the
Collateral, reflecting the addition of the Issuing Bank as a secured party and
certain additional secured obligations.

The parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Amendment)
or, if not therein defined, in the Amended and Restated Note Purchase Agreement
or, if not therein defined, in the Indenture (as amended by this Amendment)
(including, in each case, the Definitions Appendix), shall have the same
meanings when used herein.

Section 2. Adoption of the New Definitions Appendix. Appendix A to each of the
Basic Documents, is hereby deleted and replaced in its entirety with the
Definitions Appendix attached hereto as Exhibit A.

Section 3. Amendments to the Sale and Servicing Agreement. The Sale and
Servicing Agreement is hereby amended as follows:

(a) Section 2.1 (a) of the Sale and Servicing Agreement is amended by adding the
following sentence at the end thereof:

“For avoidance of doubt, all Letter of Credit Rights shall constitute ‘Purchased
Assets’ and a part of the ‘Transferred Rights’ that shall be Assigned to the
Purchaser pursuant to Section 2.2(a) hereof (and all such Letter of Credit
Rights are hereby assigned, conveyed, set over, granted, pledged and transferred
to the Purchaser).”

(b) Section 2.1(b) of the Sale and Servicing Agreement is amended to read in its
entirety as follows:

“(b) Without limitation of subsection (a), above, as between Purchaser and
Seller, Seller shall be responsible for, and hereby assumes from the Purchaser,
and hereby covenants and agrees to (now and at all times in the future) perform
all obligations on the part of the Lender to fund the unfunded Commitment
relating to the Purchased Assets, to issue (or cause to be issued) letters of
credit as required under the Loan Documents relating to the Purchased Assets and
to perform any other obligations under such Loan Documents or otherwise in
respect of the Purchased Assets. Without limitation of the foregoing, Purchaser
does not assume any of the obligations under the Purchased Assets constituting a
part of the Retained Interest. For avoidance of doubt, (A) this Section 2.1(b)
shall apply with respect to all Purchased Assets, including Purchased Assets
that are acquired from Seller and Purchased Assets that are acquired from third
parties, (B) Seller may satisfy its obligation to fund additional draws on the
Commitment under any Revolving Credit Facility or Delayed-Draw Term Loan by
causing Purchaser to sell additional

 

2



--------------------------------------------------------------------------------

Incremental Note Balances under the Note Purchase Agreement and apply the
proceeds of such draws to fund such Commitments (provided, that the conditions
to such sales of additional Incremental Note Balances under the Note Purchase
Agreement and the other Basic Documents are satisfied) and (C) Seller may
satisfy its obligation to cause letters of credit to be issued under the Related
Loan with respect to any Purchased Loan Portion by directing Purchaser to direct
the Note Purchaser to cause the Issuing Bank to issue Letters of Credit pursuant
to Section 2.07 of the Note Purchase Agreement (provided, that the conditions to
such issuance under the Note Purchase Agreement and the other Basic Documents
are satisfied). Without limitation of the foregoing, from and after (I) the
funding of any Advance in respect of the Related Loan (constituting a
Delayed-Draw Term Loan or Revolving Credit Facility) with respect to any
Purchased Asset, all rights arising from or relating to such Advance (including,
without limitation, the right to receive from the Borrower and any other
Obligors repayment of such Advance and any interest thereon) will constitute a
part of the Purchased Assets, the Collateral and the property sold to Purchaser
under this Agreement and (II) the issuance of a Letter of Credit in respect of
the Related Loan with respect to any Purchased Loan Portion, all rights arising
from or relating to such Letter of Credit (including, without limitation, the
right to receive from the Borrower and any other Obligors reimbursement of any
draws thereon, together with related interest, fees, charges, commissions and
other amounts) will constitute apart of the Purchased Assets, the Collateral and
the property sold to Purchaser under this Agreement.”

(c) The proviso to the third sentence of Section 2.2(a) of the Sale and
Servicing Agreement is amended to read in its entirety as follows:

“provided, that, in any such event, the Seller’s obligation to fund the unfunded
Commitment on any Related Loan with respect to a Purchased Asset, and to cause
letters of credit to be issued under, and perform other obligations under, the
Loan Documents in respect of the Purchased Assets, in each case pursuant to
Section 2.1(b) shall not be limited.”

(d) The third sentence of Section 2.8(a) of the Sale and Servicing Agreement is
amended to read in its entirety as follows:

“If the transfer of the Purchased Assets pursuant to this Agreement on one or
more Acquisition Dates (taken together with the payment of the Asset Purchase
Price or the portion thereof that is payable in cash) is characterized as a
collateral transfer for security or as a financing transaction (a
“Recharacterization Event”), the Seller intends that the Purchaser have a first
priority, perfected security interest in, and lien on, the Purchased Assets to
secure an obligation of the Seller to pay to the Purchaser an amount (the
“Seller Secured Amount”) equal to, without duplication, the sum of the Note
Balance from time to time outstanding, plus all interest accrued thereon, plus
all accrued and unpaid Unused Fee Amounts and L/C Fee Amounts, plus all
reimbursement obligations due to the Issuing Bank under the Reimbursement
Agreement, plus all interest accrued thereon, plus all other obligations of the
Seller and/or the Issuer to the Purchaser, the Indenture Trustee, the Custodian,
the Back-Up Servicer, any Hedge Counterparty, the Issuing Bank and/or the Note
Purchaser under the Basic Documents.”

(e) Section 3.1 of the Sale and Servicing Agreement is amended in the first
paragraph thereof by inserting “Purchaser” and “Note Purchaser” with “Purchaser,
Note Purchaser and the Issuing Bank.”

 

3



--------------------------------------------------------------------------------

(f) Section 4.1(e) of the Sale and Servicing Agreement is amended by inserting
the following at the end thereof:

“Without limitation of the preceding sentence, no provision of any Loan
Documents relating to letters of credit, and any fees, commissions or
reimbursement obligations related thereto, may be amended, waived or otherwise
modified without the prior written consent of the Note Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed.”

(g) Section 4.1(m) of the Sale and Servicing Agreement is amended to read in its
entirety as follows:

“(m) Without limitation of any other provision of this Agreement, including
Section 8.6(b), Servicer acknowledges that its obligations under this ARTICLE IV
and elsewhere in this Agreement shall be for the direct benefit of Note
Purchaser and the Issuing Bank, and each of the Note Purchaser and the Issuing
Bank shall be entitled to enforce such obligations directly against Servicer.”

(h) Section 4.9(b) of the Sale and Servicing Agreement is amended to read in its
entirety as follows:

“(b) Establishment of Custodial Account and Cash Collateral Account. On or
before the Closing Date, Servicer will establish a segregated trust account, in
the name of the Indenture Trustee, at a Qualified Institution or Qualified Trust
Institution (which initially will be U.S. Bank) to be designated as “U.S. Bank
National Association, as Indenture Trustee, as secured party for NewStar
Warehouse Funding 2005 LLC” that will be designated as the “Custodial Account.”
On or before the Amendment Effective Date (as defined in the Note Purchase
Agreement), Servicer will establish a segregated trust account, in the name of
the Indenture Trustee, at a Qualified Institution or Qualified Trust Institution
(which initially will be U.S. Bank) to be designated as “U.S. Bank National
Association, as Indenture Trustee, as secured party for NewStar Warehouse
Funding 2005 LLC” that will be designated as the “Cash Collateral Account.”

(i) Section 8.5 of the Sale and Servicing Agreement is amended to read in its
entirety as follows:

“Section 8.5 Termination. This Agreement creates and constitutes the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the date following which (i) the Revolving Period
has been terminated, (ii) the Note Balance has been reduced to zero and all
remaining amounts due under the Notes have been paid in full, (iii) the
obligations of the Issuer under the Reimbursement Agreement (including, without
limitation, the payment of all L/C Fees and any reimbursement obligations in
respect of any Letters of Credit) have been paid in full and (iv) with respect
to each Letter of Credit, either the L/C Amount has been reduced to zero or a
Cash Collateral Deposit has been made; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Seller pursuant to Article III (as such remedies are set
forth in Article VI and elsewhere in this Agreement) and the indemnification and
payment provisions of Article VII, shall be continuing and shall survive any
termination of this Agreement.”

 

4



--------------------------------------------------------------------------------

(j) Section 8.6(b) of the Sale and Servicing agreement is amended by replacing
the last sentence thereof with the following:

“(b) This Agreement shall inure to the benefit of, and be enforceable by, each
of the Note Purchaser and the Issuing Bank in the same manner as if each such
Person were a party to this Agreement.”

Section 4. Amendments to the Indenture. The Indenture is hereby amended as
follows:

(a) The second paragraph of the “Granting Clauses” in the Indenture is amended
to read in its entirety as follows:

“The foregoing Grant is made in trust to secure (a) the payment of principal of
and interest on, and any other amounts owing in respect of, the Notes,
(b) payment of amounts payable to the Hedge Counterparties under the Interest
Rate Hedges (if any), (c) payment of amounts payable to Note Purchaser pursuant
to the Note Purchase Agreement (including the Unused Fee Amount), (d) payment of
amounts payable to the Issuing Bank under the Reimbursement Agreement, including
all reimbursement obligations with respect to Letters of Credit and all L/C Fee
Amounts, together with accrued interest on all of the foregoing, and
(e) compliance by Issuer with the provisions of this Indenture, the
Reimbursement Agreement, the other Basic Documents and the Interest Rate Hedges
(if any) for the benefit of the Secured Parties.”

(b) The first paragraph of Section 5.6(b) of the Indenture is amended by adding
the following at the end thereof:

“Notwithstanding the immediately preceding sentence, and notwithstanding any
other provision to the contrary in this Indenture (including, without
limitation, Section 8.2(b)), solely as between the Note Purchaser Parties (as
defined in the Citibank Intercreditor Agreement), on the one hand, and the
Issuing Bank, on the other hand, any money or property collected by the
Indenture Trustee following the liquidation of the Collateral upon the
occurrence of any Event of Default that has resulted in an acceleration of the
Notes, that would, pursuant to this Indenture and the other Basic Documents
(determined without giving effect to this sentence), be paid to the Note
Purchaser Parties or the Issuing Bank, shall be allocated, as between such Note
Purchaser Parties and the Issuing Bank, in the manner set forth in the Citibank
Intercreditor Agreement. However, as between the Issuer and the Indenture
Trustee (and, to the extent relevant, the Seller and the Servicer), on the one
hand, and the Secured Parties, on the other hand, the amounts due to the Secured
Parties under this Indenture and the other Basic Documents (including the
amounts of interest accrued and paid, the Note Balance and other matters
relevant thereto) shall be determined without giving effect to the immediately
preceding sentence.”

(c) Clauses (viii), (ix), (xi) and (xiii) of Section 8.2(b) of the Indenture are
each amended to read as respectively set forth below:

“(viii) (A) to Note Purchaser, the Unused Fee Amount and (B) to the Issuing
Bank, the L/C Fee Amount, to be applied to clauses (A) and (B) pro rata, based
on the respective amounts due;”

“(ix) (A) to Note Purchaser, any other amounts payable to Note Purchaser under
the Note Purchase Agreement (excluding, for avoidance of doubt, any principal
due under the Notes) and (B) to Issuing Bank, any other amounts payable to
Issuing Bank

 

5



--------------------------------------------------------------------------------

under the Reimbursement Agreement (including, without limitation, any
reimbursement obligations owed to the Issuing Bank in respect of any Letters of
Credit that have been drawn, whether in whole or in part), to be applied to
clauses (A) and (B) pro rata based on the respective amounts due;”

“(xiii) (A) first, to the Noteholders, as a payment of principal on the Notes,
an amount equal to the Note Principal Distribution Amount, to be applied pro
rata to the Outstanding Notes in reduction of the principal amount thereof, and
(B) second, to make a Cash Collateral Deposit with respect to each Letter of
Credit having a positive L/C Undrawn Exposure Amount, to the extent necessary
(in the case of this subclause (B)) to reduce the amount of any Borrowing Base
Deficiency to zero after giving effect to the application made pursuant to the
foregoing subclause (A) and any application made pursuant to clause (ix) above;”

(d) Section 8.4(b) of the Indenture is amended to read in its entirety as
follows:

“(b) Indenture Trustee, at such time as there is no Note Outstanding and all
sums due Indenture Trustee pursuant to Section 6.6 have been paid in full, all
amounts owing under the Interest Rate Hedges have been paid in full, all
reimbursement and other amounts owing to the Issuing Bank under the
Reimbursement Agreement and the other Basic Documents have been paid in full,
and a Cash Collateral Deposit has been made with respect to each Letter of
Credit having positive L/C Undrawn Exposure Amount, will release any remaining
portion of the Collateral from the Lien of this Indenture and release to Issuer
or any other Person entitled thereto any funds then on deposit in the Collection
Account. Indenture Trustee will release property from the Lien of this Indenture
pursuant to this Section 8.4 only upon receipt of an Issuer Request accompanied
by an Officer’s Certificate confirming that all amounts owing by Issuer to the
Secured Parties under the Indenture, or under the other Basic Documents have
been paid. Notwithstanding any other part of this Section 8.4(b), no such
release shall apply with respect to the Cash Collateral Account, which amounts
shall be subject to the Lien under this Indenture and maintained in the manner
set forth in Section 8.6 until the L/C Amount with respect to each Letter of
Credit has been reduced to zero.”

(e) A new Section 8.6 is inserted immediately following Section 8.5 of the
Indenture, which new Section 8.6 shall read in its entirety as follows:

“SECTION 8.6 Cash Collateral Account. Indenture Trustee shall hold all funds
deposited from time to time in the Cash Collateral Account in trust solely for
the Noteholders, the Note Purchaser and the Issuing Bank and shall withdraw
funds from the Cash Collateral Account only to the extent that Collections
applied pursuant to Section 8.2(b), or proceeds of the liquidation of the
Collateral that are applied pursuant to Section 5.6(b), as the case may be, are
insufficient to pay amounts due to the Noteholders, the Note Purchaser and the
Issuing Bank pursuant to the Notes, this Indenture, the Reimbursement Agreement
and the other Basic Documents, as the case may be. Any amounts withdrawn from
the Cash Collateral Account shall be allocated and applied in the manner set
forth in the Citibank Intercreditor Agreement, in accordance with the
instructions of the Note Purchaser.”

 

6



--------------------------------------------------------------------------------

Section 5. Confirmatory Grant of Security Interest.

(a) Issuer hereby Grants to Indenture Trustee, as Indenture Trustee for the
benefit of the Secured Parties, all of Issuer’s right, title and interest in, to
and under, whether now owned or existing or hereafter acquired or arising in,
the Collateral. The Grant of the Collateral includes all rights, powers and
options (but none of the obligations) of Issuer under the Collateral, including
the immediate and continuing right to claim for, collect, receive and give
receipt for principal and interest payments in respect of the Collateral and all
other monies payable under the Collateral, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of Issuer or otherwise, and generally
to do and receive anything that Issuer is or may be entitled to do or receive
under the Collateral or with respect to the Collateral.

(b) The foregoing Grant is made in trust to secure (a) the payment of principal
of and interest on, and any other amounts owing in respect of, the Notes,
(b) payment of amounts payable to the Hedge Counterparties under the Interest
Rate Hedges (if any), (c) payment of amounts payable to Note Purchaser pursuant
to the Note Purchase Agreement (including the Unused Fee Amount), (d) payment of
amounts payable to the Issuing Bank under the Reimbursement Agreement, including
all reimbursement obligations with respect to Letters of Credit and all L/C Fee
Amounts, together with accrued interest on all of the foregoing, and
(e) compliance by Issuer with the provisions of this Indenture, the
Reimbursement Agreement, the other Basic Documents and the Interest Rate Hedges
(if any) for the benefit of the Secured Parties.

(c) Indenture Trustee acknowledges such Grant, accepts the trusts under the
Indenture and agrees to perform the duties required in the Indenture so that the
interests of the Secured Parties may be adequately and effectively protected.
The Indenture Trustee acknowledges the rights and obligations of the Servicer
with respect to the servicing of the Collateral pursuant to the Sale and
Servicing Agreement.

(d) Issuer hereby authorizes Indenture Trustee and Skadden, Arps, Slate,
Meagher & Flom LLP to file a Record or Records (as such term is defined in the
applicable UCC), including financing statements or continuation statements, and
amendments thereto, in all jurisdictions and with all filing offices as are
necessary or advisable to perfect, and continue the perfection of, the security
interest Granted to Indenture Trustee under the Indenture (as amended by this
Amendment); provided, that Indenture Trustee will have no obligation to make any
such filings. Such financing statements may describe the Collateral in any
manner necessary, advisable or prudent to ensure the perfection of the security
interest Granted to Indenture Trustee under this Indenture, including “all
assets,” “all personal property” or words to similar effect; provided, that
Indenture Trustee will have no obligation to make any such determination.

(e) For avoidance of doubt, capitalized term used in this Section 5 of this
Amendment shall have the meaning specified in the Indenture (as amended by this
Amendment), incorporating the definitions set forth in the Definitions Appendix
attached as Exhibit A to this Amendment.

Section 6. Representations and Warranties of NewStar LLC and NewStar Financial.
Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser, the Indenture Trustee, the Issuing Bank, the Custodian
and the Backup Servicer that:

(a) it has the corporate power and authority to execute, deliver and carry out
the terms and provisions of this Amendment and has taken or caused to be taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment;

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Amendment
which has not been obtained;

 

7



--------------------------------------------------------------------------------

(c) this Amendment has been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

(d) the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Amendment, no Event of Default or event which
upon notice or lapse of time or both would constitute an Event of Default (as
defined in the Indenture or any other Basic Document) has occurred and is
continuing; and

(f) on the date hereof, the representations and warranties set forth in
Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

Section 7. Conditions to Effectiveness. This Amendment shall become effective as
of the date above written, if, and only if:

(a) each of the Note Purchaser, the Indenture Trustee, the Custodian and the
Backup Servicer shall have received counterparts of this Amendment duly executed
by NewStar LLC and NewStar Financial (in all of their respective capacities set
forth herein);

(b) all representations and warranties contained in this Amendment or otherwise
made in writing to the Note Purchaser, the Indenture Trustee, the Custodian
and/or the Backup Servicer in connection herewith shall be true and correct in
all material respects;

(c) each of the Note Purchase Agreement (as amended and restated on or around
the date hereof) and the Reimbursement Agreement has been duly, executed and
delivered by each party thereto;

(d) such other information, materials and documentation as the Note Purchaser,
the Indenture Trustee, the Custodian and/or the Backup Servicer, and/or their
respective counsel, may reasonably request, which information, materials and
documentation shall be satisfactory in form and substance to such Person, as the
case may be, and its counsel; and

(e) all legal matters incident to the effectiveness of this Amendment shall be
satisfactory to the Note Purchaser, the Indenture Trustee, the Custodian and/or
the Backup Servicer and their respective counsel.

 

8



--------------------------------------------------------------------------------

Section 8. Confirmation and Acknowledgement of the Obligations. NewStar LLC
hereby (i) confirms and acknowledges to the Note Purchaser that it is validly
and justly indebted to the Note Purchaser, any other Noteholders and any other
Persons party to the Basic Documents, as applicable, for the payment of all
obligations due under the Basic Documents without offset, defense, cause of
action or counterclaim of any kind or nature whatsoever and (ii) reaffirms and
admits the validity and enforceability of the Indenture, the Note and the other
Basic Documents. NewStar Financial hereby confirms and acknowledges its
obligations under the Basic Document and confirms that they will remain in
effect following the execution and delivery of this Amendment.

Section 9. Ratification of Basic Documents. This Amendment shall be limited
precisely as written and shall not be deemed (i) to be a consent granted
pursuant to, or a waiver or modification of, any other term or condition of the
Note or the Basic Documents or a waiver of any Event of Default under the Note,
the Indenture or the other Basic Documents, whether or not known to the Note
Purchaser, any other Noteholder or the Indenture Trustee or (ii) to prejudice
any other right or rights which the Note Purchaser, any other Noteholder or the
Indenture Trustee may now have or have in the future under or in connection with
the Note or the Basic Documents or any of the instruments or agreements referred
to therein. Except to the extent hereby modified, the Note and each of the Basic
Documents shall continue in full force and effect in accordance with the
provisions thereof on the date hereof and the Note and the Basic Documents as
heretofore amended or modified and as modified by this Amendment are hereby
ratified and affirmed. After this Amendment becomes effective, all references to
the Indenture, Note Purchase Agreement and Sale and Servicing Agreement,
“hereof,” “herein,” or words of similar effect referring to the Indenture, Note
Purchase Agreement or Sale and Servicing Agreement shall be deemed to mean the
Indenture, Note Purchase Agreement or the Sale and Servicing Agreement as
amended by the First Omnibus Amendment and the Second Omnibus Amendment and as
further amended hereby. This Amendment shall not constitute a novation of the
Indenture, Note Purchase Agreement or Sale and Servicing Agreement, but shall
constitute an amendment thereof.

Section 10. GOVERNING LAW; JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Section 11. Paragraph Headings. The paragraph headings contained in this
Amendment are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement among the parties thereto.

Section 12. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 13. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the amendment of the Basic Documents. There are
no representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

 

9



--------------------------------------------------------------------------------

Section 14. Severability. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

Section 15. Further Assurances. The parties hereto shall, at any time and from
time to time following the execution of this Amendment, execute and deliver all
such further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment.

Section 16. Consultation with Advisors. Each of the parties hereto acknowledge
that it has consulted with counsel and with such other experts and advisors as
it has deemed necessary in connection with the negotiation, execution and
delivery of this Amendment. This Amendment shall be construed without regard to
any presumption or rule requiring that it be construed against the party causing
this Amendment or any part thereof to be drafted.

Section 17. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
a manually executed counterpart.

Section 18. Costs and Expenses. The Issuer agrees that the obligations of the
Issuer pursuant to Section 10.13(a)(ii) of the Note Purchase Agreement shall
extend to the preparation, execution and delivery of this Amendment, the Amended
and Restated Note Purchase Agreement, the Reimbursement Agreement and any other
documentation contemplated hereby (whether or not this Amendment, the Amended
and Restated Note Purchase Agreement, the Reimbursement Agreement becomes
effective or the transactions contemplated hereby and thereby are consummated),
including, but not limited to, the reasonable fees and disbursements of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Note Purchaser.

[The remainder of this page is intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as

Custodian and as Indenture Trustee

By:   /s/ Kyle Harcourt   Name: Kyle Harcourt   Title: Vice President



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP., as Note Purchaser By:   /s/ John
Pawlowski   Name: John Pawlowski   Title: Authorized Signer



--------------------------------------------------------------------------------

NEWSTAR WAREHOUSE FUNDING 2005 LLC, as Purchaser and as Issuer By:   NEWSTAR
FINANCIAL, INC., its designated manager By:   /s/ John J. Frishkopf   Name: John
J. Frishkopf   Title: Managing Director



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC., as Purchaser and as Issuer By:   /s/ John J. Frishkopf
  Name: John J. Frishkopf   Title: Managing Director



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC., as Backup Servicer By:   /s/ Joseph Andries  
Name: Joseph Andries   Title: Senior Vice President